DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 15-17 are objected to because of the following informalities:  
Claim 4, line 2, “comer” should be changed to --corner--.
Claim 15, lines 16-18, all three instances of “the first rope, and the third rope” should be changed to --the first rope and the third rope--.
Claim 15, lines 19, 22 and 22-23, all three instances of “the second rope, and the fourth rope” should be changed to --the second rope and the fourth rope--.
Claim 16, line 7, “a first rope, and a third rope” should be changed to --a first rope and a third rope--.
Claim 16, line 9, “a second rope, and a fourth rope” should be changed to --a second rope and a fourth rope--.
Claim 16, line 16, “a free end of the first rope, and a free end of the third rope-- should be changed to --a free end of the first rope and a free end of the third rope--.
Claim 16, line 18, “the free end of the first rope, and the free end of the third rope-- should be changed to --the free end of the first rope and the free end of the third rope--.
Claim 16, lines 19, “the first rope, and the third rope” should be changed to --the first rope and the third rope--.
Claim 16, line 22, “the second rope, and the fourth rope” should be changed to --the second rope and the fourth rope--.
Claim 17, line 7, “a first rope, and a third rope” should be changed to --a first rope and a third rope--.
Claim 17, line 9, “a second rope, and a fourth rope” should be changed to --a second rope and a fourth rope--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the body of the tarp" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “pulling a free end of the second rope, and the fourth rope around a second support structure adjacent to the first support structure and extends parallel to the first edge of the tarp and the second edge of the tarp” in lines 19-21.  Due to the wording of the limitation, it is unclear exactly what element extends parallel to the first and second edges of the tarp.  Clarification is required.  
Claim 16 recites the limitation "the body of the tarp" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the body of the tarp" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowan (US-5,853,016) in view of Wigutow (US-5,924,132).
Claim 17: Cowan discloses an outdoor shelter comprising: a planar single tarp (1) having the shape of at least one of: (a) a lean-to when deployed, and (b) a pointed snow plow when deployed (the shape of a tarp in a lean-to configuration when deployed is merely a square/rectangle/polygon that is angled relative to the ground, thus the tarp of Cowan has the shape of a lean-to tent when the lean-to tent is deployed since it is rectangular); a first rope (10) and a third rope (11) at a first corner (any of the four corners 5) of the tarp on a second edge (either 4 or 6) of the tarp opposite and parallel to the first edge of the tarp (opposing edges 4 or 6);5.9.22/9046852_1.docx-4-U.S. Application No.: 16/859,474Reply to Non- Final Office Action of December 10, 2021 and a second rope (10) and a fourth rope (11) at a second corner (either of the directly adjacent corners to the first corner along edges 4 or 6) of the tarp on the second edge of the tarp (either 4 or 6).
Cowan lacks first and second loops on two corners directly adjacent to one another and a pouch.  Wigutow discloses outdoor shelter comprising: a planar tarp (20, planar when laid flat); a first loop (either of loops 41 at bottom of panel 23 in FIG. 14) at a first corner of the tarp on a first edge of the tarp (edge of 23 on the ground); a second loop (remaining one of loops 41 at bottom of panel 23 in FIG. 14) at a second corner of the tarp on the first edge of the tarp (same edge of 23 located on the ground); and a pouch (60) fixed to the body of the tarp (since tarp in one sheet and therefore any portion of the sheet can be considered the “body”, including the edges) and sized to contain the tarp, the first loop, the second loop, and any ropes attached thereto (col. 5, lines 6-13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cowan to include at least two loops at the corners and a pouch, like taught by Wigutow, so that the tarp could be used in a different configuration if desired and be secured to the ground via stakes in the loops and the entire shelter could be stored in a bag that is permanently attached to the tarp so it will not get lost.
Claim 4: Wigutow discloses the pouch as being fixed to the tarp at a corner of the tarp (as seen in FIG. 5).
Claim 5: Cowan discloses the tarp as being made of a waterproof, flexible, tear-resistant material (abstract).
Claim 6: Cowan teaches the tarp to made of waterproof fabric or reinforced polyethylene (col. 2, lines 63-65), not Xenon.  However, it would have been obvious to make the tarp of Xenon one of ordinary since it has generally been recognized that selection of known material based on its suitability for the intended use involves only routine skill in the art. In re Leshin, 125 USPQ 416.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowan (US-5,853,016) in view of Wigutow (US-5,924,132) and Gail, Jr. (US-1,215,139).
Cowan discloses an outdoor shelter comprising an outdoor shelter comprising: a planar single tarp (1) having the shape of at least one of: (a) a lean-to when deployed, and (b) a pointed snow plow when deployed (the shape of a tarp in a lean-to configuration when deployed is merely a square/rectangle/polygon that is angled relative to the ground, thus the tarp of Cowan has the shape of a lean-to tent when the lean-to tent is deployed since it is rectangular); a first rope (10) and a third rope (11) at a first corner (any of the four corners 5) of the tarp on a second edge (either 4 or 6) of the tarp opposite and parallel to the first edge of the tarp (opposing edges 4 or 6);5.9.22/9046852_1.docx-4-U.S. Application No.: 16/859,474Reply to Non- Final Office Action of December 10, 2021 and a second rope (10) and a fourth rope (11) at a second corner (either of the directly adjacent corners to the first corner along edges 4 or 6) of the tarp on the second edge of the tarp (either 4 or 6).
Cowan lacks first and second loops on two corners directly adjacent to one another and a pouch.  Wigutow discloses outdoor shelter comprising: a planar tarp (20, planar when laid flat); a first loop (either of loops 41 at bottom of panel 23 in FIG. 14) at a first corner of the tarp on a first edge of the tarp (edge of 23 on the ground); a second loop (remaining one of loops 41 at bottom of panel 23 in FIG. 14) at a second corner of the tarp on the first edge of the tarp (same edge of 23 located on the ground); and a pouch (60) fixed to the body of the tarp (since tarp in one sheet and therefore any portion of the sheet can be considered the “body”, including the edges) and sized to contain the tarp, the first loop, the second loop, and any ropes attached thereto (col. 5, lines 6-13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cowan to include at least two loops at the corners and a pouch, like taught by Wigutow, so that the tarp could be used in a different configuration if desired and be secured to the ground via stakes in the loops and the entire shelter could be stored in a bag that is permanently attached to the tarp so it will not get lost.
Cowan further lacks a method for deploying the shelter that comprises the steps of removing the tarp from the pouch and securing it to a tree and the ground as claimed. Gail, Jr. teaches a method of deploying an outdoor shelter comprising: pulling a free end of a first portion of rope (C) located at one corner of a tarp (10, 11) around a first support structure (first tree, FIG. 4); tying the free end of the first rope to a selected location on the first rope (as seen in FIG. 4, rope C is tied around tree to itself); pulling a free end of a second portion of rope (C) located at opposing corner of the tarp around a second support structure (other tree) which is on a straight line between the first support structure and the second support structure that extends parallel to the first edge of the tarp and the second edge of the tarp (as seen in FIG. 4); tying the free end of the second rope to a selected location on the second rope (as seen in FIG. 4, rope C is tied around tree to itself); securing a first loop (D) located at a corner of the tarp to a base surface (ground, via E); and securing a second loop (D) located at an opposing corner to the base surface (ground, via E, as seen in FIG. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tarp of Cowan to have a lean-to shape by deploying the tarp using the method of Gail, Jr. wherein the ropes were located at two upper corners out of the four outer corners, to create an alternative shelter configuration that would block the wind from one direction while still providing the user with a sightline from underneath the tarp if the user did not desire to have an underlying tent and/or tent poles.  Furthermore, given the modification to Cowan to include a pouch as taught by Wigutow, it would have been obvious to remove the shelter components from the pouch first before deploying the shelter.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowan (US-5,853,016) in view of Wigutow (US-5,924,132) and Barnard (US-2,263,867).
Cowan discloses an outdoor shelter comprising an outdoor shelter comprising: a planar single tarp (1) having the shape of at least one of: (a) a lean-to when deployed, and (b) a pointed snow plow when deployed (the shape of a tarp in a lean-to configuration when deployed is merely a square/rectangle/polygon that is angled relative to the ground, thus the tarp of Cowan has the shape of a lean-to tent when the lean-to tent is deployed since it is rectangular); a first rope (10) and a third rope (11) at a first corner (any of the four corners 5) of the tarp on a second edge (either 4 or 6) of the tarp opposite and parallel to the first edge of the tarp (opposing edges 4 or 6);5.9.22/9046852_1.docx-4-U.S. Application No.: 16/859,474Reply to Non- Final Office Action of December 10, 2021 and a second rope (10) and a fourth rope (11) at a second corner (either of the directly adjacent corners to the first corner along edges 4 or 6) of the tarp on the second edge of the tarp (either 4 or 6).
Cowan lacks first and second loops on two corners directly adjacent to one another and a pouch.  Wigutow discloses outdoor shelter comprising: a planar tarp (20, planar when laid flat); a first loop (either of loops 41 at bottom of panel 23 in FIG. 14) at a first corner of the tarp on a first edge of the tarp (edge of 23 on the ground); a second loop (remaining one of loops 41 at bottom of panel 23 in FIG. 14) at a second corner of the tarp on the first edge of the tarp (same edge of 23 located on the ground); and a pouch (60) fixed to the body of the tarp (since tarp in one sheet and therefore any portion of the sheet can be considered the “body”, including the edges) and sized to contain the tarp, the first loop, the second loop, and any ropes attached thereto (col. 5, lines 6-13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cowan to include at least two loops at the corners and a pouch, like taught by Wigutow, so that the tarp could be used in a different configuration if desired and be secured to the ground via stakes in the loops and the entire shelter could be stored in a bag that is permanently attached to the tarp so it will not get lost.
Cowan further lacks a method for deploying the shelter that comprises the steps of removing the tarp from the pouch and securing it to a tree and the ground as claimed.  Barnard teaches a method of deploying an outdoor shelter comprising: pulling a free end of the first rope (18) around a support structure (19); tying the free end of the first rope to a selected location on the first rope (as seen in FIG. 1); securing a first loop (one of loops at the end of 25 that loops around 27) to a base surface (ground); securing the second loop (loop created at end of 23 the loops around 24) to the base surface (ground); securing the second rope (remaining member 25) to the base surface (ground; as seen in FIGS. 1 and 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tarp of Cowan to have a pointed snow plow shape by deploying the tarp using the method of Barnard, to create an alternative shelter configuration that would be easy to form if there is only one post/tree and the user did not desire to have an underlying tent and/or tent poles.  Furthermore, given the modification to Cowan to include a pouch as taught by Wigutow, it would have been obvious to remove the shelter components from the pouch first before deploying the shelter.

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-17 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is noted that Cowan teaches a “single planar tarp”.  Additionally, in regards to Applicant’s argument that Wigutow does not teach the pouch on the body of the tarp, the Examiner maintains that the entire tarp is the “body” of the tarp and that edges are part of the tarp body.  Therefore, the fact Wigutow teaches the pouch attached to the edge of the tarp does not prohibit Wigutow from reading on the claim limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636